Citation Nr: 1620113	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of injury to the right femoral nerve, rated as 30 percent disabling prior to October 21, 2015, and 40 percent disabling thereafter. 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Joel Ban, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In March 2015, the Veteran testified at a video conference before the undersigned Veteran's Law Judge; a transcript of that hearing has been associated with the record.

In May 2015, the Board remanded this matter for additional development.

In November 2015, the Agency of Original Jurisdiction (AOJ) granted a 40 percent disability rating for the right femoral nerve, effective October 21, 2015.

Additional VA outpatient records were associated with the claims file following the most recent Supplemental Statement of the Case (SSOC).  However, as they are redundant of evidence already of record, no waiver of AOJ consideration is needed.

In his March 2011 VA Form 9, the Veteran raised the issue of entitlement to service connection for hypertension as secondary to service connected residuals of injury to the right femoral nerve.  This matter has not been addressed by the AOJ and is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period, the Veteran's residual of injury to the right femoral nerve has been manifested by complete paralysis of the femoral nerve.  


CONCLUSION OF LAW

The criteria for assignment of a 40 percent rating for residuals of injury to the right femoral nerve are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8526 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his attorney has raised any procedural arguments regarding the notice or assistance in relation to the increased rating issue decided herein.  Scott v. McDonald,789 F.3d 1375 (Fed. Cir. 2015)("absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Diagnostic Code 8526 pertains to a disability comparable to paralysis of the anterior crural nerve (femoral).  Under Diagnostic Code 8526, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis of the anterior crural nerve (femoral) resulting in paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

After a review of the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 40 percent disability rating is warranted throughout the appeal period.  

The Veteran was afforded a VA examination in April 2010.  He reported right leg pain and instability of the right knee that causes him to fall.  He reported numbness, weakness, and limitation of motion.  On physical examination, the Veteran ambulated with a forearm crutch and a knee brace and walked with an abnormal gait.  The examiner noted right thigh atrophy.  Motor strength testing of the quadriceps revealed 2/5 in strength.  Sensory examination revealed decreased sharp to dull sensation over the anterior thigh and anterior foot.  The shin had absent sensation to sharp and dull.  Deep tendon reflexes were absent in the right patellar tendon.  

A May 2010 electromyography (EMG) revealed the absence of normal insertional activity and the inability to recruit motor units, consistent with a severe, chronic nerve injury.  At that time, the Veteran reported progressively more episodes of buckling and twitching in the right knee.  In May 2010, a VA physician submitted a letter encouraging the Veteran to seek an increased rating due to his recent examinations and EMG that reflect significant impairment.  In a July 2010 VA treatment record, the Veteran reported that he can sit and stand for less than fifteen minutes.  Private medical treatment evidence also reflects the Veteran's use of a custom ankle foot orthosis.  See November 2012 Birkholm's Orthopedic Services, Inc. Treatment Record.  A July 2012 EMG showed grossly abnormal right femoral nerve total axonopathy, with the right quadriceps practically fully replaced by fibrofatty tissue.  No activity or contraction was obtainable from the right femoral motor response quadriceps.

In his March 2015 Board hearing testimony, he reported limitations in his ability to climb stairs, drive, and walk.  Specifically, he asserted that he needed multiple breaks while driving due to excruciating pain and numbness in his leg.  Further, in his October 7, 2015 written statement, he complained of increased pain and limitation of mobility in his right leg and hip.  His November 2015 VA examination report demonstrated severe constant pain, intermittent pain paresthesias and/or dysesthesias and numbness in the right lower extremity, 0/5 strength in right knee extension, 3/5 strength in right ankle plantar flexion, and 4/5 strength in right ankle dorsiflexion.  He evidenced muscle atrophy on the right side, and no deep tendon reflexes in the right knee.  Sensation was decreased in the right thigh and knee and foot and toes, and absent in the right lower leg and ankle.  The Veteran's gait was described as antalgic and shuffling, and he required constant use of a cane and brace.  The examiner identified complete paralysis of the femoral nerve, and indicated there was complete loss of motor function of right quadriceps.

Based on the foregoing, the Board finds that the Veteran's disability more nearly approximates complete paralysis of the right femoral nerve.  Thus, a 40 percent disability rating is warranted throughout the pendency of his appeal.  

The Board notes that the Veteran is now in receipt of the maximum rating allowable during the appeal period, under Diagnostic Code 8526, and finds no other relevant code sections under which to evaluate the Veteran's right femoral nerve disability within the Schedule for Rating Disabilities.  This is true at all times during the appeal period, and therefore the Board need not consider staged ratings.  Hart, supra.

The Board also notes the Veteran's right lower quadrant scar.  However, it measures 15 x .4 centimeters and is superficial and nontender, stable, does not adhere to the underlying tissue, has no ulceration or breakdown, and no elevation or depressions.  There is no evidence of inflammation, edema or keloid formation, no induration, inflexibility or limitation of motion of impairment of function.  Thus, a separate evaluation for associated scarring is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-5.

ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 40 percent, for residuals of injury to the right femoral nerve, is granted for the entire appeal period.  



REMAND

Remand is warranted for consideration of entitlement to a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  Then refer to the Director of Compensation Service the matter of whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b). 

3.  Then readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


